DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:
In Claim 7 lines 1-2: “wherein the fixing block” should be corrected to read 
--wherein a fixing block--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 12-13) recites “a direction of the telescopic ring is limited by slots defined on the upper cover and the lower cover”.
Specifically, the omitted structural cooperative relationship is the interaction between the “telescopic ring” (claim 1 line 12) and “slots defined on the upper cover and the lover cover” (claim 1 lines 12-13). 
Claim 1 fails to recite any structural limitations which enable one to properly determine how each of the slots defined on the upper cover and lower cover structurally engage the telescopic ring and/or the guiding post in order to “limit” the telescopic movement of the telescopic ring. 
Claims 2-7 are rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20050045077 A1 (Bober).
Regarding claim 1, Bober discloses a telescopic structure (see Fig. 1), comprising: 
a lower cover (10a and 10b), an upper cover (10c and 10d), a linkage shaft (8), a ring (4a-b, 5a-b, 19a-b, 23a, 23c, and 30a-d) arranged on an outer side of the lower cover (see Fig. 2-5), a motor (7 and 9) arranged at an inner side of the lower cover (see Fig. 4), a telescopic ring (21 and 22) arranged at an end of the linkage shaft (see Fig. 2), a guiding post (24b) arranged above the telescopic ring (see annotated Figure 5 below) and the ring is sleeved on the upper cover and the lower cover (see Figs. 1-3 and Fig. 5); 
the linkage shaft is driven to rotate by the motor (see paragraph [0070]); 
the guiding post (24b) is guided to move telescopically by a guiding groove defined on the linkage shaft, such that the telescopic ring and the ring are driven to move telescopically (see NOTE below); 

NOTE: The threads on the linkage shaft interact with the center of the telescopic ring (21) to drive the telescopic ring, the ring, and the guide post telescopically.

    PNG
    media_image1.png
    399
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    735
    media_image2.png
    Greyscale

Regarding claim 3, Bober discloses wherein the motor (7 and 9) is embedded (see Fig. 4) between the upper cover (10c and 10d) and the lower cover (10a and 10b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050045077 A1 (Bober).
Regarding claim 2, Bober discloses wherein the upper cover (10c and 10d) and the lower cover (10a and 10b) are connected by screws (see in paragraph [0065] that the upper and lower covers are fastened to a mutual base plate (11)), but does not expressly disclose wherein the upper cover is made of plastic and the lower cover is made of plastic.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Bober, such that it comprises upper and lower covers made of plastic, in order to produce a cover from a material that is light weight, inexpensive, and readily available.
Regarding claim 4, Bober discloses wherein the Page 3 of 22Serial No.: 16 157,758Reply to Office Action of May 26, 2021motor (7 and 9) is coaxially connected (see Fig. 4) to the linkage shaft (8), but does not expressly disclose wherein the linkage shaft is made of plastic.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Bober, such that it comprises a linkage shaft made of plastic, in order to provide a driving shaft made from a material that is light weight, inexpensive, and readily available.
Regarding claim 5, Bober discloses wherein the linkage shaft (8) is coupled (see Figs. 5-6) with the telescopic ring (21 and 22), and that the telescopic ring is made of a polymer (see paragraph [0074]), but does not expressly disclose wherein the telescopic ring is made of plastic.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Bober, such that it comprises a telescopic ring made of plastic, in order to provide a 
Regarding claim 6, Bober discloses wherein the guiding post (24b) is coupled (see Fig. 5) with the telescopic ring (21 and 22), but does not expressly disclose wherein the guiding post is made of a zinc alloy.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Bober, such that it comprises a guiding post made of zinc alloy, in order to provide a component made from a material that is strong and that contains corrosion resistant properties.
Regarding claim 7, Bober discloses wherein the fixing block (12) is coupled (see Fig. 7) with the guiding post (8), and that the fixing block is coupled (see Fig. 7) with the upper cover (10c and 10d), but does not expressly disclose wherein the fixing block and the ring are made of plastic.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot as applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619